Citation Nr: 0521221	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  93-16 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for renal calculi.  

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 and/or 4.30 based on a 
January 1997 hospitalization and convalescence for a service-
connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to December 
1971.  

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran appeared at a hearing at the RO in 
1993.  In August 2003, the claims as listed on the title page 
of this decision were remanded for additional development and 
now are before the Board once again.  


FINDINGS OF FACT

1.  The veteran's renal calculi are essentially asymptomatic; 
it is not productive of colic attacks and does not require 
him to undergo catheter drainage.  

2.  The veteran filed a claim for service connection for 
myocardial infarction with coronary artery disease in 
September 1993.  In a March 1994 decision, the RO denied 
entitlement to service connection for a coronary artery 
disease.  The veteran was notified of his procedural and 
appellate rights in a March 1994 letter, but did not file an 
appeal.  

3.  In August 2003, the Board determined that service 
connection was warranted for hypertension and that coronary 
artery disease developed secondary to the veteran's 
hypertension.  The RO determined that the effective date for 
service connection for these cardiovascular disorders was 
March 16, 1998.  

4.  The veteran's hospitalization at a private facility for 
his heart disorder was in January 1997, prior to the grant of 
secondary service connection for heart disorder effective 
March 16, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for renal calculi 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.115(a), Diagnostic Code 7508, 
7509 (1993); 38 C.F.R. § 4.115(b), Diagnostic Codes (DCs) 
7508, 7509 (2004).  

2.  The criteria for entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 and/or 4.30 based on 
January 1997 hospitalization and convalescence are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.400, 4.29, 4.30, 20.1100, 20.1104 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In this case, both claims were filed and denied prior to the 
enactment of the VCAA Nevertheless, VA satisfied this duty by 
means of letters dated in September 2001, September 2002 and 
January 2003 and supplemental statements of the case (SSOC) 
dated in May 2004 and March 2005.  Both the letters and the 
SSOCs advised the veteran of the requirements to establish a 
TTR and of the reasons for the denial of his claim.  The 
SSOCs advised him as to what evidence the RO had in its 
possession and what evidence was still needed.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The 2001, 2002, and 2003 letters and the SSOCs in 
2004 and 2005 clearly reflect that his claim was 
readjudicated based upon all the evidence of record with 
consideration of VCAA.  There is no indication that the 
disposition of his claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

As to both issues, it is noted that VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO obtained the veteran's service medical records (SMRs) 
and VA and private treatment records.  There is no indication 
of any relevant records that the RO failed to obtain.  The 
veteran's various communications indicate that he has no 
additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted by VA on several 
occasions during the appeal period including examinations in 
1992, 1999, and the most recent examination in 2004.  Reports 
of these examinations are in the claims file.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.  

Compensable Rating

Service connection for renal calculi was established upon 
rating decision in July 1975, and a noncompensable rating was 
assigned, based on inservice treatment for this condition.  

The veteran contends that he is entitled to a compensable 
evaluation for his renal calculi.  At his September 1993 
hearing, the veteran reported right flank pain and difficulty 
with urination.  

Post service records are essentially negative for continued 
treatment of this condition.  Examination reports in December 
1992 and December 1999 note the veteran's history of renal 
calculi.  On both occasions, he reported passing kidney 
stones on 3 occasions during and since service, but that he 
had no problems since that time.  Evaluations found no 
abdomen or flank pain, good bowel sounds, and no 
organomegaly.  The diagnoses included recurrent renal 
calculi, currently asymptomatic.  Private medical records and 
VA medical records do indicate that there a was trace of 
blood found in the urine in January 1998, and urinary tract 
infection and abdominal aneurysm were subsequently diagnosed, 
but there were no findings of renal calculi

On VA examinations in March 2003 and May 2004, the veteran 
stated that while in service, he had two kidney stones which 
he passed.  He had not had kidney stones since that time.  
The final diagnoses in 2004 included renal stones, resolved 
with no chronic residual sequelae.  Subsequently dated 
treatment records are negative for any treatment for renal 
calculi.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002). If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

At the time of the veteran's claim for increased evaluation, 
the RO evaluated his renal calculi under the provisions of 38 
C.F.R. § 4.115a, Diagnostic Code 7508 (1993).  Under this 
provision, nephrolithiasis was rated as hydronephrosis 
(calculus in kidney required; staghorn or multiple stones 
filling pelvis or kidney, rate as 30 percent.  Hydronephrosis 
is evaluated under 38 C.F.R. § 4.115a, Diagnostic Code 7509 
(1993).  A 10 percent evaluation is warranted for mild with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 30 percent evaluation is 
warranted for moderate with frequent attacks of colic, 
requiring catheter drainage.

During the course of this lengthy appeal, VA revised the 
criteria for diagnosing and evaluating genitourinary 
disabilities, effective February 17, 1994. 59 Fed. Reg. 2,523 
(1994).  Nephrolithiasis (a condition marked by the presence 
of renal calculi or stones) is rated as hydronephrosis, 
except for recurrent stone formation requiring one or more of 
the following: (1) diet therapy, (2) drug therapy, (3) 
invasive or noninvasive procedures more than two times a 
year.  In such cases, a 30 percent rating will be assigned. 
38 C.F.R. § 4.115b, DC 7508.

Hydronephrosis manifested by only an occasional attack of 
colic without infection and not requiring catheter drainage, 
warranted a 10 percent evaluation.  A 30 percent evaluation 
requires frequent attacks of colic, requiring catheter 
drainage.  38 C.F.R. § 4.115b, DC 7509.

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.
Given the period of the appeal, the Board will consider the 
claim under both the old and revised criteria.

Upon review, the Board finds that the veteran's renal calculi 
have been asymptomatic during the entire period of the 
appeal.  On examinations in 1992, 1999, 2003, and 2004, there 
was no evidence of renal calculi hydronephrosis or attacks of 
colic.  There was no evidence of infection or evidence that 
catheter drainage is required and no evidence of infection 
(pyonephrosis) or impaired kidney function.  Given the 
aforementioned findings, the Board finds that a compensable 
rating is not warranted under either the old or revised 
criteria of DC 7508 or 7509.

As the veteran does not meet the criteria for a higher 
rating, the claim must be denied.  The preponderance of the 
evidence is against a compensable rating.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Temporary total rating

The veteran contends that he is entitled to a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 and/or 4.30 
based on a January 1997 hospitalization and convalescence for 
his cardiovascular disorder, that was subsequently service 
connected.  

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2004).

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2004).  Notwithstanding 
that a hospital admission was for disability not connected 
with service, if during such hospitalization, hospital 
treatment for a service- connected disability is instituted 
and continued for a period in excess of 21 days, the increase 
to a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

A temporary total rating can also be assigned for periods of 
convalescence necessitated by treatment of a service-
connected disability by surgery or immobilization by cast.  
38 C.F.R. § 4.30.

Service connection for coronary artery disease with 
myocardial infarction was denied by the RO in March 1994.  
The veteran was notified of this decision and of his 
procedural and appellate rights in a March 1994 letter.  The 
veteran did not appeal this decision.  Thus, this decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).

The Board denied entitlement to service connection for 
hypertension in May 1997.  This decision was also final. 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  In 
statements of record in April 1997 and July 1997, the veteran 
appeared to attempt to reopen his claim for service 
connection for coronary artery disease.  In July 1997, the 
veteran reported that he had been hospitalized for a 
myocardial infarction in a private hospital in January 1997.  
In a March 1998 report of the contact, the RO followed up 
with the veteran and determined that the veteran was 
reopening his claims for service connection hypertension and 
coronary artery disease as well as claiming entitlement to a 
temporary total rating for the January 1997 hospitalization 
and resulting convalescence period.  The veteran further 
clarified these claims in April 1998 statements.
 
In a May 2002 decision, the Board determined that the veteran 
had submitted new and material evidence to reopen his claims 
for entitlement to service connection for hypertension and 
coronary artery disease, status post coronary artery bypass 
graft.  In August 2003, the Board granted service connection 
for hypertension and found that the veteran coronary artery 
disease with status post coronary artery bypass was secondary 
to the veteran's service-connected hypertension and thus 
warranted service connection status.  In a May 2004 rating 
decision, the RO promulgated the Board decision and awarded 
service connection for the veteran's hypertension and 
coronary artery disease secondary to hypertension, effective 
March 18, 1998.  This was the date the RO construed that the 
veteran's claim was reopened.  

A review of the 1997 hospital summary does indeed reflect 
that the veteran's hospitalization from January 19, 1997 
through January 31, 1997, was for his cardiovascular 
condition as he underwent a coronary artery bypass procedure.  

However, the veteran is not entitled to a temporary total 
rating for the 1997 hospitalization and convalescence in that 
the hospitalization and convalescence was prior to the 
establishment of service connection for his hypertension and 
secondary heart conditions.  As noted above, the RO denied 
service connection for coronary artery disease in March 1994 
and the Board denied service connection for hypertension in 
May 1997, and both decisions are final.  The RO found that 
the veteran reopened his claim on March 16, 1998, and it was 
ultimately determined that service connection was warranted 
for heart conditions, effective from that date.  That date 
was determined using the provisions of 38 C.F.R. § 3.400 
which stipulate that, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on a reopened claim after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Here, that date is March 16, 
1998.  The January hospitalization predates the Board's final 
May 1997 decision on hypertension.  Although the Board's 
August 2003 decision granted service connection for 
hypertension and found that the veteran's coronary artery 
disease was due to his service-connected hypertension, this 
was the result of a reopened claim after the previous final 
decision.  The veteran has not contended that there was clear 
and unmistakable error in either the March 1994 RO decision 
or the May 1997 Board decision.  On promulgation, the RO 
determined that the dated of the reopened claim was March 16, 
1998.  The veteran has not challenged the effective date of 
this award.  Thus, the veteran is not entitled to a temporary 
total rating pursuant to 38 C.F.R. §§ 4.29 and/or 4.30 prior 
to March 16, 1998.  Furthermore, the Board observes that the 
period of hospitalization was not for a period of 21 days.  

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for § 4.29 or § 4.30 benefits. The 
record shows that at the time of his hospitalization in 
January 1997, he was not service connected for either 
coronary artery disease or hypertension.  As such, the Board 
concludes that the veteran's claim for a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization and § 38 C.F.R. § 4.30 for convalescence in 
January 1997 must be denied.
  



ORDER

Entitlement to compensable rating for renal calculi is 
denied.  

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 and/or 4.30 based on January 1997 
hospitalization and convalescence is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


